Citation Nr: 1213642	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a right ear hearing loss disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to an initial compensable evaluation for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in November, 2011.  This transcript has been associated with the file.  Also at the November 2011 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.	The Veteran's current right ear hearing loss disability is not shown to be due to a disease or injury in service or to any incident of his military service and was not manifested within one year of service. 

2.	The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSIONS OF LAW

1.	The Veteran's right ear hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.	The Veteran's tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2009.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in April 2009 for his right ear hearing loss disability and tinnitus claims.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends that his right ear hearing loss disability and tinnitus are the result of exposure to loud noises during active duty.  He indicated that his hearing loss and tinnitus began during active duty when he was subjected to noise from propellers, jets, and canon fire training.  See e.g., November 2011 Board hearing transcript.  

The Board observes that the Veteran's DD 214 indicates he was an armament mechanic.  The Veteran's MOS in the Marine Corps of working in Aviation Ordnance has been identified as an occupation where there was a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma.

With respect to the claim of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2011), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The report of an April 2009 VA audiology examination indicates the Veteran currently has a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran was provided a medical examination at entrance to, and separation from, service.  At his entrance examination in March 1952 the examiner found no defects of his ears and the Veteran's hearing was reported as 15/15.  The Veteran indicated on his Report of Medical History that he had no ear, nose, or throat trouble.  The Veteran did not complain of any right ear hearing loss or tinnitus while in-service.  At his March 1955 separation examination again there were no defects noted for the Veteran's ears, nor were there any complaints or diagnoses of tinnitus and the Veteran's hearing was reported as 15/15.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of chronic hearing loss or tinnitus.  The lack of findings of record of an in-service incurrence of hearing loss or tinnitus weighs against the Veteran's assertion that he suffered these disabilities in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The first post-service complaint of hearing loss or tinnitus comes from a March 2008 private audiogram, approximately 53 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted, the first post-service medical record which documents the Veteran's complaints of hearing loss comes from a March 2008 private audiology examination.  At this examination the Veteran reported that he woke up and felt that his right ear was plugged.  He also described that he had been experiencing tinnitus for the past 35 years.  The examiner diagnosed the Veteran with sudden onset right-sided profound sensorineural hearing loss.  He was prescribed medication to help with the hearing loss and ordered to return in 2 weeks.

In a May 2008 private treatment record it was noted the Veteran's right-sided hearing loss was still being treated.  The examiner did note that the Veteran's tinnitus had stabilized overall.  In a June 2008 private treatment record the Board notes that the Veteran had been treated for his sudden right-sided hearing loss which did not respond to medication.  See also April 2008 private treatment record.  The examiner determined that the Veteran would benefit from a left-sided hearing aid.  On reviewing the audiogram, the examiner diagnosed the Veteran with severe to profound mixed hearing loss of the right ear.  

The Veteran was afforded a VA examination in April 2009.  At this examination he reported progressive hearing loss since military service.  The examiner conceded noise exposure while the Veteran was in the military and noted that he also worked on construction sites post-service, but that he wore ear protection when working in noisy areas or when using power tools.  With regard to tinnitus the Veteran reported that in-service he remembered one particular explosion that left him with temporary hearing loss and tinnitus in both ears for several days.  Following separation from service the Veteran stated that he has had constant tinnitus in his right ear which began in 1972 when he was boarding an airplane and that it has never stopped.  He stated that prior to this incident, he did not recall any other times he experienced tinnitus, other than the in-service explosion.

The examiner opined that it was less likely than not that the Veteran's right ear hearing loss disability and tinnitus were related to service.  The examiner's rationale was that both of these conditions occurred remotely in time from when the Veteran had military service.  The examiner also noted the type of right ear hearing loss was not consistent with a relationship to military noise exposure.  The examiner also noted that the Veteran experienced sudden right ear hearing loss in March 2008 which had not been corrected.

A private audiogram from April 2011 noted that the Veteran suffered from sensorineural hearing loss of the right ear.  It was noted that his right ear was completely deaf with no word recognition present.  The examiner opined that his hearing loss was multifactorial in that he likely had a component of noise induced hearing loss from the past.  However, he also had a component of a sudden sensorineural hearing loss, particularly on the right side.  

At his November 2011 Board hearing the Veteran testified that he was exposed to loud noise in the military while he worked around jets on a daily basis with no hearing protection.  He also experienced tinnitus in his ears after a canon fire training incident which went wrong.  He testified that his ears began ringing after this incident and although the ringing subsided, it would return over the years.  The Veteran's wife also testified that he had been complaining of tinnitus for the past 35 years.  The Veteran said that his post-service occupation did not involve noise exposure. 

The Board acknowledges that at the Veteran's November 2011 Board hearing the Veteran testified that he had a private medical opinion linking his hearing loss to service.  In reviewing the April 2011 private opinion the Board notes that the examiner stated the Veteran had previous noise exposure as well as sudden sensorineural hearing loss.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, the April 2009 VA examiner reviewed the Veteran's service treatment records, as well as post-service private treatment records.  She noted the Veteran's self-reported history of having progressive bilateral hearing loss since military service. It was also noted that he experienced a sudden hearing loss in the right ear in June 2008 which left him with a profound loss in that ear.  The examiner also determined that there was a difference between the Veteran's right and left ear hearing loss disabilities.  Although the April 2011 private examiner stated that the Veteran had some noise exposure, she went on to state that the Veteran also had sudden onset sensorineural hearing loss in the right ear.  There is no evidence she reviewed in-service treatment records.  The Board gives more weight to the opinion of the April 2009 VA examiner who reviewed the service treatment records as well as the post-service records noting the sudden onset sensorineural hearing loss.  The VA examiner also considered the Veteran's self-reported medical history.

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that his right ear hearing loss disability and tinnitus are related to service.  The evidence of record does not link the conceded noise exposure during active duty and the diagnoses of a right hearing loss disability and tinnitus first noted over 50 years later.  

In this regard, the Board acknowledges the Veteran has indicated that he believes his right ear hearing loss began in-service when he was exposed to jet noise and canon fire training, where an explosion occurred, and he was not provided hearing protection.  See e.g., November 2011 Board hearing transcript. He has testified that he had hearing problems since service discharge.

The most credible and competent evidence of record suggests that his hearing problems did not have their origin in service. At both of his in-service examinations the Veteran was found to have normal hearing, and he did not complain that he was experiencing hearing loss or tinnitus in-service, although he voiced a variety of other health complaints during active duty.  A July 1953 in-service treatment record noted the Veteran was seen for possible rheumatic heart disease.  A March 1954 in-service treatment record noted the Veteran had complaints of wind burn and cold.  A July 1954 service treatment record noted the Veteran's complaints of left foot fungus.  In November 1954 the Veteran complained of a cold, stuffy nose, headache, and cough.  Although the Veteran has stated that he experienced tinnitus and a right ear hearing loss disability during active duty, the Board finds more compelling the absence of treatment records for these disabilities, as well as the absence of treatment records following separation from service.  

The Board acknowledges that the Veteran believes he has a right ear hearing loss disability as a result of noise exposure from service.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  Although the Veteran is competent to attest to having hearing problems since service discharge, he does not have the requisite competence to attest that such hearing loss constituted disability for VA purposes. Notably, the April 2009 VA examiner considered the Veteran's allegations of hearing problems in service and continuous symptoms after service but concluded that the Veteran's hearing problems were of post-service onset.  Further, given his lack of medical expertise, his assertions that he currently suffers from a right ear hearing loss disability as a result of service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current right ear hearing loss disability and service, as well as evidence showing no treatment for a right ear hearing loss disability until long after separation from service.  See Maxson, 12 Vet. App. at 459; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for a right ear hearing loss disability on a direct basis is not warranted.

Further, there is no evidence of record of a right ear hearing loss disability within one year of service discharge, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

The Board is also mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds credible the Veteran's report that currently experiences tinnitus.  However, as noted above, the Board observes the Veteran did not complain of tinnitus at any medical examination in-service.  Moreover at his April 2009 VA examination he reported that he had been suffering from periodic tinnitus since 1972, which was 17 years after separation from service.  At his November 2011 Board hearing the Veteran reported he had been suffering from tinnitus on and off since separation from service.  The Board finds the inconsistencies in the Veteran's statements regarding the onset of tinnitus to be significant.  The Board finds the Veteran's more recent allegations of having tinnitus since service to be incredible.

To the extent that the Veteran asserts that tinnitus is related to service, his opinion does not otherwise constitute competent nexus evidence as the existence of any relationship between the claimed tinnitus and in-service noise exposure involves a medically complex question that he does not have the expertise to answer.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as ringing in the ears; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from a right ear hearing loss disability and tinnitus while in-service and that any current right ear hearing loss disability and tinnitus are related to service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service are also probative evidence against the claims for service connection.  The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims of service connection for a right ear hearing loss disability and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran contends he is entitled to a compensable evaluation for his left ear hearing loss disability, currently rated as zero percent disabling.  

As noted above, the Veteran was afforded a VA examination in April 2009 for his left ear hearing loss.  At this examination he reported he had difficulty understanding people who mumbled and conversations when there was background noise.

The Veteran also submitted a private audiogram from April 2011.  However the results are not adequate for VA rating purposes.  Under 38 C.F.R. § 4.85, for VA purposes, a hearing examination must be conducted by a state licensed audiologist and include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  (Emphasis added).  These examinations should be conducted without the use of hearing aids.  Id.  It is unclear if the April 2011 private audiogram used the Maryland CNC speech discrimination testing when evaluating the Veteran's left ear hearing loss disability.  

The Board observes that in the April 2011 audiogram the audiologist noted that the Veteran's left ear hearing had significantly decreased since the prior March 2008 private audiogram.  The Board also interpreted the results of the Veteran's pure tone thresholds, and observes that his hearing may have worsened since the April 2009 VA examination.  As the Veteran's last VA examination was over 3 years ago, there is evidence suggesting his left ear hearing loss disability has worsened, and there is not a current audiogram which meets the criteria of 38 C.F.R. § 4.85, he should be afforded a new VA audiology examination.  See 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.	Schedule the Veteran for an audiology examination to determine the current severity of his left ear hearing loss disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  The examiner should specifically comment on the impact of the Veteran's left ear hearing loss upon his social and industrial activities, including his employability. 

2.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


